Case 1-19-44729-nhl

Doc1_ Filed 08/01/19

a PRE Cer CHEE GCs”

 

United States Bankruptcy Court for the:

District of N an) York

(State}

Case number (if known):

Chapter

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

Hg us-1 P

Entered 08/01/19 14:44:09

 

2: 10 check if this is an
amended filing

 

04/19

 

lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions tor Bankruptcy Forms for Non-Individuals, is available.

1. Debtor’s name

2. All other names debtor used
in the last 8 years

Include any assumed names,
trade names, and doing business
as names

3. Debtor’s federal Employer
Identification Number (EIN)

4, Debtor’s address

5. Debtor's website (URL)

6. Type of debtor

TomPlads

Wille uGHtey

LLeo

 

 

 

 

 

413 5435

Principal place of business

Mailing address, if different from principal place
of business

 

 

 

 

 

 

 

 

 

 

IS6 TomPluss AC
Number Street Number Street
P.O. Box
jt j :
Brooicl ys nt jiZoe
City State ZIP Code City State ZIP Code
. Location of principal assets, if different from
. principal place of business
[Cis 4
County .
Number Street
City State ZIP Code
N/a

GaEorporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

O Partnership (excluding LLP)
C) Other. Specify:

 

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 1

 
Case 1-19-44729-nhl Doci1 Filed 08/01/19 Entered 08/01/19 14:44:09

Debtor TS WA P\c in 3 WwW \ \ > uk in oN LL Case number ii known

Name

7. Describe debtor’s business

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

9. Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

lf more than 2 cases, attacha
separate list.

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list.

Official Form 201

 

A. Check one:

C) Health Care Business (as defined in 11 U.S.C. § 101{27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Railroad (as defined in 11 U.S.C. § 101(44)}

C) Stockbroker (as defined in 11 U.S.C. § 101(83A))

a Commodity Broker (as defined in 11 U.S.C. § 101(6)}

QO Clearing Bank (as defined in 11 U.S.C. § 781(3))

CI] None of the above

B. Check all that apply:

QC) Tax-exempt entity (as described in 26 U.S.C. § 501)

C) Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

C] investment advisor (as defined in 15 U.S.C. § 80b-2(a){11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
hitpvAwww.uscourts.govour-digit-national-association-naics-codes .

 

Check one:

Q Chapter 7
C) Chapter 9
(Chapter 11. Check all that apply:

CL) Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affillates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

(The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the

debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(4}(B).

C1) A plan is being filed with this petition.

C) Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

Cl The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Otticial Form 201A) with this form.

C] The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

 

 

12b-2.
OC) Chapter 12
Wo
OQ Yes. District When Case number
MM/ DD AYYYY
District When Case NU nn _—_
MM? ODS YYYY
wo
C] Yes. Debtor Relationship —
District When a

 

MM 7 OD /YYYY
Case number, if known

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

 
Case 1-19-44729-nhl Doci1 Filed 08/01/19 Entered 08/01/19 14:44:09

 

 

 

—T , » al :

Debtor ( Ownldy nS Wa Vout isa 4 LLe Case number iit known
Name

11. Why is the case filed in this Check all that apply:

district?

12. Does the debtor own or have
possession of any real
property or personal property
that needs immediate
attention?

WEevtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part.of such 180 days than in any other
district.

Oa bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

wo

(] Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
Why does the property need immediate attention? (Check aif that apply.)

CJ it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

C) it needs to be physically secured or protected from the weather.

CI it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

O other

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Is the property insured?

C) No

CQ] Yes. insurance agency

 

Contact name

 

Phone

a Statistical and administrative information

13. Debtor’s estimation of
available funds

14. Estimated number of
creditors

15, Estimated assets

Official Form 201

Check one:

wes will be available for distribution to unsecured creditors.
After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

W149 C} 1,000-5,000 L} 25,001-50,000

C) 50-99 C) 5,001-10,000 2) 50,001-100,000

O] 100-199 C) 10,001-25,000 C] More than 100,000

©) 200-999

(“$0-$50,000 C) $1,000,001-$10 million C] $500,000,001-$1 billion

( $50,001-$100,000 OC) $10,000,001-$50 million C) $1,000,000,001-$10 billion
 $100,001-$500,000 OC $50,000,001-$100 million €) $10,000,000,001-$50 billion
Q) $500,001-$1 million L) $100,000,001-$500 million C) More than $50 billion

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3

 

 

 
Case 1-19-44729-nhl Doci1 Filed 08/01/19 Entered 08/01/19 14:44:09

 

 

cement . rr
Debtor (ona Plu WwW. “\\ out Hey Le Case number (it known)
Name
; oo. Oo $0- $50.0 000 QO $1.0 000,001 1-$10 m million C) $500,000,001-$1 billion
16. Estimated liabilities OQ $50,001-$100,000 C $10,000,001-$50 million C $1,000,000,001-$10 billion
C) $100,001-$500,000 (2) $50,000,001-$100 million L} $10,000,000,001-$50 billion
F600. 001-$1 million C] $100,000,001-$500 million (2) More than $50 billion

Request for Relief, Declaration, and Signatures

 

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of s The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of

debtor petition.

x | have been authorized to file this petition on behalf of the debtor.

8 | have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on o4 ol 201 el 20 i¢

Cet Lig—x al AP Kling. Corre Klar

en of authorized representative epresenialive of debtor Printed name

Title ‘Pres, ber

 

18. Signature of attorney x [7 - IA AAW Date 0x - Zz ~ 28/79

WAS
Signathrebst attorney for debtow” MM /DD iYYYY

 

AmrtuHam  leareel Esq,

Printed name

The lastiimn of Abraham  (caPPel

 

 

 

 

 

Firm name

(20% ANostrawa Ave

Number Street _
Pao llys vy jz

City State’ ZIP Code

34} -F62- 24s 0
Contact phone Email address
Bar number State

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 1-19-44729-nhl Doci1 Filed 08/01/19 Entered 08/01/19 14:44:09

Fill uy i (ee en to identify the case:

Debtor name” TO Wy Aur» 3 WA \\ fo.) A. G HR LLC Cc

 

ASA

(State)

United States Bankruptcy Court for the: District of

 

Case number (If known):

 

 

Official Form 204

Unsecured Claims and Are Not Insiders

C] Check if this is an
amended filing

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest

12/15

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20

largest unsecured claims.

: Amount of unsecured claim
_ If the claim is fully unsecured, fill inonly unsecured

claim amount. If claim is partially secured, fill in

unliquidated, ; total claim amount.and deduction for value of

Name.of creditorand complete. © = Name,telephone number, and Nature of the claim Indicate if
mailing address, including:zip:code | email address of creditor (for example; trade - claim is
© contact ‘debts, banklodns, . contingent,
professional
e-services, and or disputed
“government :
contracts)

ALivasny4 PaiTress 206 AN aes gg

collateral or setoffto calculate unsecured claim.

= Total claim, if Deduction for Unsecured

| partially : value of claim
secured collateral or
setoff

(66H

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 1

 

 
10

11

12

Case 1-19-44729-nhl Doci1 Filed 08/01/19 Entered 08/01/19 14:44:09

 

— , 5 .
Debtor IOWA Pre SNS rs \\\ OAL Hey LC Cs Case number (if known)

Name

 

‘ened

Name of creditor and complete Name, telephone number, and Nature of the claim ‘Indicate if || Amount of unsecured claim
mailing address, including zip code — email address of creditor (for example, trade claim is if the claim is fully unsecured, fill in only unsecured
contact ‘debts, bank loans, contingent, — claim amount. If claim is partially secured, fill in
professional unliquidated, | tota{ claim amount and deduction for value of
services, and ordisputed | coljateral or setoff to calculate urisecured claim.
government :
contracts)
. Total claim, if © Deductionfor . Unsecured
’ partially value of claim
_ Secured collateral or

17:

20 .

Official Form 204

setoff

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 2
Case 1-19-44729-nhl Doci1 Filed 08/01/19 Entered 08/01/19 14:44:09

Official Form 201A (12/15)
[If debtor is required to file periodic reports (e.g., forms 10K and 10Q) with the Securities and Exchange Commission

pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the
Bankruptcy Code, this Exhibit “A” shall be completed and attached to the petition ]

[Caption as in Form 416B]

Attachment to Voluntary Petition for Non-Individuals Filing for
Bankruptcy under Chapter 11

1, If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act of
1934, the SEC file number is v1,

2. The following financial data is the latest available information and refers to the debtor's condition on

 

 

 

 

 

 

a. Total assets $

b. Total debts (including debts listed in 2.c., below) 3

c. Debt securities held by more than 500 holders
Approximate
number of
holders:

secured [J unsecured ( subordinated [ $

secured [1 unsecured © subordinated 1 §$

secured ({] unsecured () subordinated 0 $

secured ( unsecured €] subordinated O $

secured [ unsecured (] subordinated O $

 

d. Number of shares of preferred stock
e. Number of shares common stock

Comments, if any:

 

 

 

3. Brief description of debtor's business:

 

 

 

4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote,
5% or more of the voting securities of debtor:

 

 

 

Official Form 201A Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11

 
Case 1-19-44729-nhl Doci1 Filed 08/01/19 Entered 08/01/19 14:44:09

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

eee eee - saa te ea ae ee

In re: Case No.
Chapter i \

Tomglan wither EL err)

AFFIRMATION OF FILER(S)

 

All individuals filing a bankruptcy petition on behalf of a pro se debtor(s), must provide the following
information:

Name of Filer: Sleve Peters

Address: ae Ox ope Aw - U Aiel l vw VY [0 sr
Email Address:

Phone Number: ( #18 yh! ¢-¢622

 

 

 

Name of Debtor(s): “To rrPle. Pp LX \\s ughl 3 CL q.

CHECK THE APPROPRIATE RESPONSES:
ASSISTANCE PROVIDED TO DEBTOR():

I PREPARED THE PETITION AND/OR ASSISTED WITH THE PAPERWORK BY DOING
THE FOLLOWING:

 

 

Cfo NOT PROVIDE THE PAPERWORK OR ASSIST WITH COMPLETING THE FORMS.

FEE RECEIVED:
~~" TWAS NOT PAID.

I WAS PAID.
Amount Paid: $ gD .

I/We hereby affirm the information above under the penalty of perjury.

Dated: XI ( da A C | —

Filer’s Signature

 

 
Case 1-19-44729-nhl Doci1 Filed 08/01/19 Entered 08/01/19 14:44:09

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re:

Case No,

WwW Chapter
ToOmPeins Witlougitay Ele, rapter //

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

 

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that
the creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

Dated: ¢| a| Zorg

 

Tome fe p28 __Willougday Cle
Debtor . *

 

Joint Deblor

 

USRO. 44 Rev. VETO

 
Case 1-19-44729-nhl Doci1 Filed 08/01/19 Entered 08/01/19 14:44:09

Albany Ave Partners LLC
208 Albany Ave
Kingston NY 120401
